United States Court of Appeals
                      For the First Circuit

No. 07-1962

                     UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

                     ANGEL A. MELENDEZ-RIVAS,

                         Defendant, Appellant.



                          ERRATA SHEET

     The opinion of this Court issued on May 15, 2009 is amended as
follows:

     On the coverpage, replace:     "Nelson Pérez-Sosa, Assistant
United States Attorney, with whom Rosa Emilia Rodriguez-Velez,
United States Attorney, was on brief for appellee." with "Julia
Diaz Rex, Assistant United States Attorney, with whom Nelson Pérez-
Sosa, Assistant United States Attorney (Chief, Appellate Division),
and Rosa Emilia Rodriguez-Velez, United States Attorney, were on
brief for appellee."